Exhibit 10.1
 
 
$7,000,000
 
PURE Bioscience, Inc.
 
Common Stock
 
SALES AGREEMENT
 
April  29, 2011
 
C. K. COOPER & COMPANY, INC.,
18300 Von Karman Avenue, Suite 700
Irvine, California  92612
 
Ladies and Gentlemen:
 
PURE Bioscience, Inc., a Delaware corporation (the “Company”), and  C. K. Cooper
& Company, Inc. (“CKCC”), hereby agree as follows:
 
1.  Issuance and Sale of Shares.  The Company agrees that, from time to time
during the term of this Sales Agreement (the “Agreement”), on the terms and
subject to the conditions set forth herein, it may issue and sell through CKCC,
acting as agent and/or principal, shares (the “Shares”) of the Company’s common
stock, par value $0.01 per share (the “Common Stock”), up to an aggregate
offering price of $7,000,000 (the “Maximum Amount”).  Notwithstanding anything
to the contrary contained herein, the parties hereto agree that compliance with
the limitation set forth in this Section 1 on the number of Shares issued and
sold under this Agreement shall be the sole responsibility of the Company, and
CKCC shall have no obligation in connection with such compliance, provided that
CKCC strictly follows the trading instructions provided pursuant to any
Placement Notice.  The issuance and sale of Shares through CKCC will be effected
pursuant to the Registration Statement (as defined below) filed by the Company
and declared effective by the Securities and Exchange Commission (the
“Commission”).
 
The Company has filed, in accordance with the provisions of the Securities Act
of 1933, as amended, and the rules and regulations promulgated thereunder
(collectively, the “Securities Act”), with the Commission a Registration
Statement on Form S-3, as amended (No. 333-158555), including a base prospectus,
relating to certain securities, including the Shares to be issued from time to
time by the Company, and which incorporates by reference documents that the
Company has filed or will file in accordance with the provisions of the
Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder (collectively, the “Exchange Act”).  The Company has
prepared a prospectus supplement to the base prospectus included as part of such
registration statement specifically relating to the Shares (the “Prospectus
Supplement”).  The Company will furnish to CKCC, for use by CKCC, copies of the
prospectus included as part of such registration statement, as supplemented by
the Prospectus Supplement, relating to the Shares.  Except where the context
otherwise requires, such registration statement, as amended when it became
effective, and any post-effective amendments thereto, including all documents
filed as part thereof or incorporated by reference therein, and including any
information contained in a Prospectus (as defined below) subsequently filed with
the Commission pursuant to Rule 424(b) under the Securities Act or deemed to be
a part of such registration statement pursuant to Rule 430B, 430C or 462(b) of
the Securities Act, as well as any comparable successor registration statement
filed by the Company for the sale of shares of its Common Stock, including the
Shares, collectively are herein called the “Registration Statement.” The base
prospectus, including all documents incorporated therein by reference, included
in the Registration Statement, as it may be supplemented by the Prospectus
Supplement, in the form in which such prospectus and/or Prospectus Supplement
have most recently been filed by the Company with the Commission pursuant to
Rule 424(b) under the Securities Act, together with the then issued Issuer Free
Writing Prospectus(es), is herein called the “Prospectus.” Any reference herein
to the Registration Statement, the Prospectus or any amendment or supplement
thereto shall be deemed to refer to and include the documents incorporated by
reference therein, and any reference herein to the terms “amend,” “amendment” or
“supplement” with respect to the Registration Statement or the Prospectus shall
be deemed to refer to and include the filing after the execution hereof of any
document with the Commission deemed to be incorporated by reference therein (the
“Incorporated Documents”).  For purposes of this Agreement, all references to
the Registration Statement, the Prospectus or to any amendment or supplement
thereto shall be deemed to include any copy filed with the Commission pursuant
to the Electronic Data Gathering Analysis (“EDGAR”).
 
 
 
 
 

--------------------------------------------------------------------------------

 
2.  Placements.  Each time that the Company wishes to issue and sell the Shares
hereunder (each, a “Placement”), it will notify CKCC by email notice (or other
method mutually agreed to in writing by the parties) (a “Placement Notice”)
containing the parameters in accordance with which it desires the Shares to be
sold, which shall at a minimum include the number of Shares to be issued, the
time period during which sales are requested to be made, any limitation on the
number of Shares that may be sold in any one Trading Day (as defined in
Section 3) and any minimum price below which sales may not be made, a form of
which containing such minimum sales parameters necessary is attached hereto as
Schedule 1.  The Placement Notice shall originate from any of the individuals
from the Company set forth on Schedule 2 (with a copy to each of the other
individuals from the Company listed on such schedule), and shall be addressed to
each of the individuals from CKCC set forth on Schedule 2, as such Schedule 2
may be amended from time to time.  The Placement Notice shall be effective upon
receipt by CKCC unless and until (i) in accordance with the notice requirements
set forth in Section 4, CKCC declines to accept the terms contained therein for
any reason, in its sole discretion, (ii) the entire amount of the Shares, either
under this Agreement or pursuant to a Placement Notice, have been sold, (iii) in
accordance with the notice requirements set forth in Section 4, the Company
suspends or terminates the Placement Notice, (iv) the Company issues a
subsequent Placement Notice with parameters superseding those on the earlier
dated Placement Notice, (v) CKCC declines to continue to make sales under an
existing Placement Notice, for any reason, in its sole discretion, or (vi) the
Agreement has been terminated under the provisions of Section 11.  The amount of
any discount, commission or other compensation to be paid by the Company to CKCC
in connection with the sale of the Shares shall be calculated in accordance with
the terms set forth in Schedule 3.  It is expressly acknowledged and agreed that
neither the Company nor CKCC will have any obligation whatsoever with respect to
a Placement Notice or any Shares unless and until the Company delivers a
Placement Notice to CKCC and CKCC does not decline such Placement Notice
pursuant to the terms set forth above, and then only upon the terms specified
therein and herein.
 
3.  Sale of Shares by CKCC.  Subject to the terms and conditions herein set
forth, upon the Company’s issuance of a Placement Notice, and unless the sale of
the Shares described therein has been declined, suspended, or otherwise
terminated in accordance with the terms of this Agreement, CKCC, for the period
specified in the Placement Notice, will use its commercially reasonable efforts
consistent with its customary trading and sales practices and applicable state
and federal laws, rules and regulations and the rules of The NASDAQ Stock Market
LLC (“Nasdaq”), to sell such Shares up to the amount specified, and otherwise in
accordance with the terms of such Placement Notice.  CKCC will provide written
confirmation to the Company (including by email correspondence) no later than
the opening of the Trading Day (as defined below) next following the Trading Day
on which it has made sales of Shares hereunder setting forth the number of
Shares sold on such day, the compensation payable by the Company to CKCC
pursuant to Section 2 with respect to such sales, and the Net Proceeds (as
defined below) payable to the Company, with an itemization of deductions made by
CKCC (as set forth in Section 5(a)) from gross proceeds for the Shares that it
receives from such sales.  CKCC may sell Shares by any method permitted by law
deemed to be an “at the market” offering as defined in Rule 415 of the
Securities Act, including, without limitation, sales made directly on the Nasdaq
Capital Market tier of Nasdaq (the “NCM”), on any other existing trading market
for the Common Stock or to or through a market maker.  With the prior express
written consent of the Company, which may be provided in its Placement Notice,
CKCC may also sell Shares in privately negotiated transactions.  During the term
of this Agreement and notwithstanding anything to the contrary herein, CKCC
agrees that in no event will it engage in any market making, bidding,
stabilization or other trading activity with regard to the Common Stock if such
activity would be prohibited under Regulation M or other anti-manipulation rules
under the Securities Act.  Without limiting the foregoing, unless and until the
exemptive provisions of Rule 101(c)(i) of Regulation M, or other exemptive
provisions, have been satisfied in the judgment of each party, CKCC shall not
engage in any market-making, bidding or stabilization with respect to the Common
Stock at any time a Placement Notice is pending.  For the purposes hereof,
“Trading Day” means any day on which shares of the Common Stock are purchased
and sold on the principal market on which the Common Stock is listed or quoted.
The Company acknowledges and agrees that (i) there can be no assurance that CKCC
will be successful in selling Shares, (ii) CKCC will incur no liability or
obligation to the Company or any other person or entity if it does not sell
Shares for any reason other than a failure by CKCC to use its commercially
reasonable efforts consistent with its normal trading and sales practices and
applicable law and regulations to sell such Shares as required under this
Agreement and (iii) CKCC shall be under no obligation to purchase Shares on a
principal basis pursuant to this Agreement, except as otherwise agreed by CKCC
and the Company.
 
 
2
 
 

--------------------------------------------------------------------------------

 
4.  Suspension of Sales.  The Company or CKCC may, upon notice to the other
party in writing (including by email correspondence to each of the individuals
of the other party set forth on Schedule 2 , if receipt of such correspondence
is actually acknowledged by any of the individuals to whom the notice is sent,
other than via auto-reply) or by telephone (confirmed immediately by verifiable
facsimile transmission or email correspondence to each of the individuals of the
other party set forth on Schedule 2), suspend any sale of Shares; provided,
however, that such suspension shall not affect or impair either party’s
obligations with respect to any Shares sold hereunder prior to the receipt of
such notice.  Each of the parties agrees that no such notice under this
Section 4 shall be effective against the other unless it is made to one of the
individuals named on Schedule 2 hereto, as such schedule may be amended from
time to time.
 
5.  Representations and Warranties of the Company.  The Company represents and
warrants to, and agrees with, CKCC that as of each Applicable Time (as defined
in Section 20(a)):
 
(a)  The Registration Statement has been filed with the Commission under the
Securities Act and declared effective by the Commission under the Securities
Act.   No stop order suspending the effectiveness of the Registration Statement
is in effect and no proceedings for such purpose have been instituted or are
pending or, to the Company’s knowledge, are contemplated or threatened by the
Commission.  The Company satisfied all applicable requirements for the use of
Form S-3 under the Securities Act when the Registration Statement was
filed.  The Commission has not issued an order preventing or suspending the use
of the base prospectus, any Free Writing Prospectus (as defined below) or the
Prospectus relating to the proposed offering of the Shares and no proceedings
for such purpose have been instituted or are pending or, to the Company’s
knowledge, are contemplated or threatened by the Commission.  The Prospectus
delivered to CKCC for use in connection with the offering of Shares was, at the
time of such delivery, identical to the electronically transmitted copies
thereof filed with the Commission.  At the respective times each part of the
Registration Statement and each amendment thereto became effective or was deemed
effective, as the case may be, the Registration Statement complied and will
comply in all material respects with the Securities Act and did not and will not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading.  The immediately preceding sentence does not apply to statements in
or omissions from the Registration Statement or any amendments or supplements
thereto based upon and in conformity with written information furnished to the
Company by CKCC specifically for use therein.
 
(b)  The Company has delivered to CKCC, or made available through EDGAR, one
complete copy of the Registration Statement and of each consent of experts filed
as a part thereof, and conformed copies of the Registration Statement (without
exhibits), and the Prospectus, as amended or supplemented, in such quantities
and at such places as CKCC has reasonably requested.
 
(c)  Neither the Prospectus nor any amendments or supplements thereto, at the
time the Prospectus or any such amendment or supplement was issued, as of the
date hereof and at each Applicable Time, as the case may be, included or will
include an untrue statement of a material fact or omitted or will omit to state
a material fact necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading.  The foregoing
sentence does not apply to statements in or omissions from the Prospectus or any
amendments or supplements thereto based upon and in conformity with written
information furnished to the Company by CKCC specifically for use therein.
 
(d)  Each Incorporated Document, at the time it was or hereafter is filed with
the Commission, conformed and will conform when filed in all material respects
with the requirements of the Exchange Act and the rules and regulations
promulgated thereunder; no Incorporated Document when it was filed (or, if an
amendment with respect to any Incorporated Document was filed, when such
amendment was filed), contained an untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein not misleading; and no Incorporated
Document, when it is filed, will contain an untrue statement of a material fact
or will omit to state a material fact required to be stated therein or necessary
in order to make the statements therein not misleading.
 
3
 
 

--------------------------------------------------------------------------------

 
 
(e)  The Company is not an “ineligible issuer,” as defined in Rule 405 under the
Securities Act.  The Company has not, directly or indirectly, distributed and
will not distribute any prospectus or other offering material in connection with
the offering and sale of the Shares other than the Prospectus and other
materials, if any, permitted under the Securities Act to be distributed. Each
"Issuer Free Writing Prospectus” (as defined below in Section 20(c)) relating to
the Shares that (i) was required to be filed with the Commission by the Company
or (ii) is exempt from filing pursuant to Rule 433(d)(5)(i), in each case in the
form filed or required to be filed with the Commission or, if not required to be
filed, in the form retained in the Company’s records pursuant to Rule 433(g), as
of its issue date and as of each Applicable Time (as defined in Section 20
below), did not, does not and will not include any information that conflicted,
conflicts or will conflict with the information contained in the Registration
Statement or the Prospectus, including any incorporated document deemed to be a
part thereof that has not been superseded or modified. The foregoing sentence
does not apply to statements in or omissions from any Issuer Free Writing
Prospectus based upon and in conformity with written information furnished to
the Company by CKCC specifically for use therein.  The Company has satisfied or
will satisfy the conditions in Rule 433 so as not to be required to file with
the Commission any electronic road show.
 
(f)  The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of State of Delaware with the
corporate power and authority necessary to own, hold, lease and/or operate its
assets and properties and to conduct the business in which it is engaged as
described in the Registration Statement and Prospectus; and the Company is duly
qualified as a foreign entity to transact business and is in good standing in
each jurisdiction in which such qualification is required, whether by reason of
the ownership or leasing of property or the conduct of business, except where
the failure, individually or in the aggregate, to be so qualified and be in good
standing would not have a material adverse effect on (i) the consolidated
business, operations, assets, properties, financial condition, reputation,
prospects, or results of operations of the Company and any subsidiaries which
may be incorporated or formed from time to time (the “Subsidiaries”) taken as a
whole, (ii) the transactions contemplated hereby, or (iii) the ability of the
Company to perform its obligation under this Agreement (collectively, a
“Material Adverse Effect”).  The Company has full corporate power and authority
necessary to enter into and perform its obligations under this Agreement and to
consummate the transactions contemplated hereby.  Except as disclosed in the
Registration Statement and the Prospectus, the Company is in compliance with the
laws, orders, rules, regulations and directives applicable to it, except for any
noncompliance that, individually, or in the aggregate, could not have a Material
Adverse Effect.
 
(g)  Except as disclosed in the Registration Statement and the Prospectus,
neither the Company nor any of its Subsidiaries is (i) in violation of any
provision of its charter or bylaws or similar organizational documents, (ii) in
default in any respect, and no event has occurred which, with notice or lapse of
time or both, would constitute such a default, in the due performance or
observance of any term, covenant, or condition of any indenture, contract,
lease, mortgage, deed of trust, note agreement, loan agreement or other
agreement, obligation, condition, covenant or instrument to which it is a party
or by which it is bound or to which any of its property or assets is subject,
(iii) in violation in any respect of any statute, law, rule, regulation,
ordinance, judgment, order or decree of any court, regulatory body,
administrative agency, governmental body, arbitrator or other authority having
jurisdiction over the Company, its Subsidiaries or any of its properties, as
applicable (including, without limitation, those administered by the Food and
Drug Administration of the U.S. Department of Health and Human Services (the
“FDA”) or by any foreign, federal, state or local governmental or regulatory
authority performing functions similar to those performed by the FDA), or
(iv) in violation of any rule or regulation of any self-regulating organization
or other non-governmental regulatory authority (including, without limitation,
the rules and regulations of Nasdaq) except, with respect to clauses (ii),
(iii), and (iv), any violations or defaults which, singularly or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.  The execution, delivery and performance of this Agreement, the issuance
and sale of the Shares and the consummation of the transactions contemplated
hereby will not conflict with, or result in any breach of or constitute a
default under (nor constitute any event which with notice, lapse of time or both
would result in any breach of, or constitute a default under), (i) any provision
of the charter, bylaws or organizational documents, as the case may be, of the
Company or any of its Subsidiaries, (ii) any provision of any contract, license,
repurchase agreement, management agreement, indenture, mortgage, deed of trust,
bank loan or credit agreement, note, lease or other evidence of indebtedness, or
any lease, contract or other agreement or instrument to which the Company or any
of its Subsidiaries is a party or by which the Company or any of its
Subsidiaries, or any of their respective assets or properties may be bound or
affected, (iii) any federal, state, local or foreign law, regulation or rule or
any decree, judgment or order applicable to the Company or any of its
Subsidiaries, or (iv) any rule or regulation of any self-regulating organization
or other non-governmental regulatory authority (including, without limitation,
the rules and regulations of Nasdaq).
 
 
4
 
 

--------------------------------------------------------------------------------

 
(h)  All of the issued and outstanding shares of capital stock of the Company,
including the outstanding shares of Common Stock, are duly authorized and
validly issued, fully paid and nonassessable, have been issued in compliance
with all federal and state securities laws, were not issued in violation of or
subject to any preemptive rights or other rights to subscribe for or purchase
securities that have not been waived in writing, and the holders thereof are not
subject to personal liability solely by reason of being such holders; the Shares
which may be sold hereunder by the Company have been duly authorized and, when
issued, delivered and paid for in accordance with the terms of this Agreement,
will have been validly issued and will be fully paid and nonassessable, and the
holders thereof will not be subject to personal liability solely by reason of
being such holders; and the capital stock of the Company, including the Common
Stock, conforms to the description thereof in the Registration Statement and in
the Prospectus. Except as otherwise stated in the Registration Statement and in
the Prospectus, there are no preemptive rights or other rights to subscribe for
or to purchase, or any restriction upon the voting or transfer of, any shares of
Common Stock pursuant to the Company’s charter, by-laws or any agreement or
other instrument to which the Company or any of its subsidiaries is a party or
by which the Company or any of its subsidiaries is bound. Neither the filing of
the Registration Statement nor the offering or sale of the Shares as
contemplated by this Agreement gives rise to any rights for or relating to the
registration of any shares of Common Stock or other securities of the Company
(collectively “Registration Rights”). All of the issued and outstanding shares
of capital stock of each of the Company’s Subsidiaries have been duly and
validly authorized and issued and are fully paid and nonassessable, and, except
as otherwise described in the Registration Statement and in the Prospectus, the
Company owns of record and beneficially, free and clear of any security
interests, claims, liens, proxies, equities or other encumbrances, all of the
issued and outstanding shares of such stock. Except as described in the
Registration Statement, and in the Prospectus, there are no options, warrants,
agreements, contracts or other rights in existence to purchase or acquire from
the Company or any Subsidiary of the Company any shares of the capital stock of
the Company or any subsidiary of the Company. The authorized capital stock of
the Company, as of April 28, 2011, consists of (i) 100 million shares of Common
Stock, of which 37,296,986 shares are issued and outstanding and (ii) 5 million
shares of Preferred Stock, par value $0.01 per share, of which no shares are
issued or outstanding. The description of the Company’s stock option, stock
bonus and other stock plans or arrangements, and the options or other rights
granted thereunder, set forth in the Registration Statement and in the
Prospectus accurately and fairly presents the information required to be shown
with respect to such plans, arrangements, options and rights.


(i)  (1) The Company and its Subsidiaries have made all filings, applications
and submissions required by, and possesses all approvals, licenses,
certificates, certifications, clearances, consents, exemptions, marks,
notifications, orders, permits and other authorizations issued by, the
appropriate federal, state or foreign regulatory authorities (including, without
limitation, the FDA, and any other foreign, federal, state or local government
or regulatory authorities performing functions similar to those performed by the
FDA) necessary for the ownership or lease of their respective properties or to
conduct its businesses as described in the Registration Statement and the
Prospectus (collectively, “Permits”), except for such filings, submissions or
Permits the failure of which to make, possess or obtain, as the case may be,
could not have a Material Adverse Effect; and neither the Company nor any of its
Subsidiaries has received any written notice of proceedings relating to the
limitation, revocation, cancellation, suspension, modification or non-renewal of
any such Permit which, singly or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would have a Material Adverse Effect,
and has any reason to believe that any such license, certificate, permit or
authorization will not be renewed in the ordinary course; and (2) no approval,
authorization, consent or order of or filing with any national, state or local
governmental or regulatory commission, board, body, authority or agency is
required in connection with the issuance and sale of the Shares or the
consummation by the Company of the transactions contemplated hereby (including,
without limitation, Nasdaq, or approval of the stockholders of the Company
(including as may be required by Nasdaq)), other than (i) registration of the
Shares under the Securities Act, (ii) any necessary qualification under the
securities or blue sky laws of the various jurisdictions in which the Shares are
being offered by CKCC, (iii) filing of any reports under the Exchange Act,
(iv) such approvals as may be required by the Conduct Rules of the Financial
Industry Regulatory Authority, Inc. (“FINRA”), or (v) approval of the listing of
the shares by Nasdaq.
 
 
5
 
 

--------------------------------------------------------------------------------

 
(j)  Except as set forth in the Registration Statement and the Prospectus,
(i) no person, as such term is defined in Rule 1-02 of Regulation S-X
promulgated under the Securities Act (each, a “Person”), has the right,
contractual or otherwise, to cause the Company to issue or sell to such Person
any shares of Common Stock or shares of any other capital stock or other
securities of the Company, (ii) no Person has any preemptive rights, resale
rights, rights of first refusal, or any other rights (whether pursuant to a
“poison pill” provision or otherwise) to purchase any shares of Common Stock or
shares of any other capital stock or other securities of the Company,
(iii) except as disclosed to CKCC or its agents in connection with the
transactions contemplated hereby, no Person has the right to act as an
underwriter or as a financial advisor to the Company in connection with the
offer and sale of the Shares, and (iv) no Person has the right, contractual or
otherwise, to require the Company to register under the Securities Act any
shares of Common Stock or shares of any other capital stock or other securities
of the Company, or to include any such shares or other securities in the
Registration Statement or the offering contemplated thereby, whether as a result
of the filing or effectiveness of the Registration Statement or the sale of the
Shares as contemplated thereby or otherwise.
 
(k)  This Agreement has been duly authorized, executed and delivered by the
Company and is a legal, valid and binding agreement of the Company enforceable
in accordance with its terms, except to the extent that (i) enforceability may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and by general equitable principles and
(ii) the indemnification and contribution provisions of Section 9 hereof may be
limited by federal or state securities laws and public policy considerations in
respect thereof.
 
(l)  The consolidated financial statements of the Company and its Subsidiaries,
together with the related notes, set forth or incorporated by reference in the
Registration Statement and the Prospectus comply in all material respects with
the requirements of the Securities Act and the Exchange Act and fairly present
the financial condition of the Company and its Subsidiaries as of the dates
indicated and the results of operations and changes in cash flows for the
periods therein specified in conformity with generally accepted accounting
principles in the United States consistently applied throughout the periods
involved; the supporting schedules included in the Registration Statement
present fairly the information required to be stated therein; all non-GAAP
financial information included in the Registration Statement and the Prospectus
complies with the requirements of Regulation G and Item 10 of Regulation S-K
under the Securities Act; and, there are no material off-balance sheet
arrangements (as defined in Regulation S-K under the Securities Act, Item
303(a)(4)(ii)) or any other relationships with unconsolidated entities or other
persons, that may have a material current or, to the Company’s knowledge,
material future effect on the Company’s financial condition, results of
operations, liquidity, capital expenditures, capital resources or significant
components of revenue or expenses. No other financial statements or schedules
are required to be included in the Registration Statement or the Prospectus.
 
(m)  Mayer Hoffman McCann P.C., whose report on the financial statements of the
Company is filed with the Commission as part of, or incorporated by reference
into, the Registration Statement and the Prospectus, are and, during the periods
covered by their report, were (i) an independent public accounting firm within
the meaning of the Securities Act, (ii) a registered public accounting firm (as
defined in Section 2(a)(12) of the Sarbanes-Oxley Act), and (iii) not in
violation of the auditor independence requirements of the Sarbanes-Oxley Act.
 
(n)  All agreements between the Company and third parties that are filed as
exhibits to the Registration Statement are legal, valid and binding obligations
of the Company enforceable in accordance with their respective terms, except to
the extent that (i) enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and by general equitable principles and (ii) the indemnification provisions of
certain agreements may be limited be federal or state securities laws or public
policy considerations in respect thereof and except for any other potentially
unenforceable term that, individually or in the aggregate, could not have a
Material Adverse Effect.
 
(o)  Except as disclosed in the Registration Statement and the Prospectus, the
Company has no “significant subsidiaries” (as such term is defined in Rule 1-02
of Regulation S-X promulgated under the Securities Act).  Except as disclosed in
the Registration Statement and the Prospectus, the Company does not own,
directly or indirectly, any shares of stock or any other equity interests or
long-term debt securities of any corporation, firm, partnership, joint venture,
association or other entity.
 
 
6
 
 

--------------------------------------------------------------------------------

 
(p)  Except as disclosed in the Registration Statement and the Prospectus,
neither the Company nor any of its Subsidiaries has failed to file with the
applicable regulatory authorities (including, without limitation, the FDA or any
foreign, federal, state or local governmental or regulatory authority performing
functions similar to those performed by the FDA) any required filing,
declaration, listing, registration, report or submission, except for such
failures that, individually or in the aggregate, could not have a Material
Adverse Effect; except as disclosed in the Registration Statement and the
Prospectus, all such filings, declarations, listings, registrations, reports or
submissions were in compliance with applicable laws when filed and no
deficiencies have been asserted by any applicable regulatory authority with
respect to any such filings, declarations, listings, registrations, reports or
submissions, except for any deficiencies that, individually or in the aggregate,
could not have a Material Adverse Effect.
 
(q)  Neither the Company nor any of its Subsidiaries or any related entities
(i) is required to register as a “broker” or “dealer” in accordance with the
provisions of the Exchange Act or (ii) directly or indirectly through one or
more intermediaries, controls or is a “person associated with a FINRA member” or
“associated person of a FINRA member” (within the meaning of Article I of the
Bylaws of the NASD).
 
(r)  Neither the Company nor, to the Company’s knowledge, any of its
Subsidiaries, nor, to the Company’s knowledge, any of their respective
directors, officers or controlling persons has taken, directly or indirectly,
any action designed, or that has constituted under the Exchange Act or
otherwise, the stabilization or manipulation of the price of any security of the
Company to facilitate the sale or resale of the Shares.
 
(s)  Except as disclosed in the Registration Statement, the Prospectus and
Exhibit 5(s), there are no actions, suits, claims, investigations, inquiries or
proceedings pending or, to the Company’s knowledge, threatened, to which either
the Company or, to the Company’s knowledge, its Subsidiaries, nor any of their
respective officers or directors, is a party or of which any of their respective
properties or other assets is subject at law or in equity, or before or by any
federal, state, local or foreign governmental or regulatory commission, board,
body, authority or agency, or before any self-regulating organization or other
non-governmental regulatory authority (including, without limitation, Nasdaq),
which if resolved adversely to the Company or any Subsidiary would, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
 
(t)  Except as disclosed in the Registration Statement and the Prospectus, the
Company and, to the Company’s knowledge, any of its Subsidiaries has filed on a
timely basis (taking into account all applicable extensions) all necessary
federal, state, local and foreign income and franchise tax returns, if any such
returns were required to be filed, through the date hereof and have paid all
taxes shown as due thereon except for any failure to file or pay which,
individually or in the aggregate, could not have a Material Adverse Effect.  No
tax deficiency has been asserted against the Company or, to the Company’s
knowledge, any of its Subsidiaries, nor does the Company know of any tax
deficiency that is likely to be asserted against any such entity that, if
determined adversely to any such entity, could reasonably be expected to have a
Material Adverse Effect.  All tax liabilities, if any, are adequately provided
for on the books of the Company and, to the Company’s knowledge, any of its
Subsidiaries, except for such tax liabilities that, individually or in the
aggregate, could not have a Material Adverse Effect.
 
(u)  Except as disclosed in the Registration Statement and the Prospectus, the
Company and its Subsidiaries own, possess, license or have other rights to use
all foreign and domestic patents, patent applications, trade and service marks,
trade and service mark registrations, trade names, copyrights, licenses,
inventions, trade secrets, technology, Internet domain names, know-how and other
intellectual property (collectively, the “Intellectual Property”), necessary for
the conduct of their respective businesses as now conducted except to the extent
that the failure to own, possess, license or otherwise hold adequate rights to
use such Intellectual Property would not, individually or in the aggregate, have
a Material Adverse Effect.  Except as disclosed in the Registration Statement
and the Prospectus, (a) to the Company’s knowledge, there is no infringement by
third parties of any such Intellectual Property; (b) there is no pending or, to
the Company’s knowledge, threatened action, suit, proceeding or claim by others
challenging the Company’s and its Subsidiaries’ rights in or to any such
Intellectual Property, and the Company is unaware of any facts which could form
a reasonable basis for any such action, suit, proceeding or claim; (c) there is
no pending or, to the Company’s knowledge, threatened action, suit, proceeding
or claim by others challenging the validity or scope of any such Intellectual
Property; (d) there is no pending or, to the Company’s knowledge, threatened
action, suit, proceeding or claim by others that the Company and its
Subsidiaries infringe or otherwise violate any patent, trademark, copyright,
trade secret or other proprietary rights of others; (e) to the Company’s
knowledge, there is no third-party U.S. patent or published U.S. patent
application which contains claims for which an Interference Proceeding (as
defined in 35 U.S.C. § 135) has been commenced against any patent or patent
application described in the Prospectus as being owned by or licensed to the
Company; and (f) the Company and its Subsidiaries have complied with the terms
of each agreement pursuant to which Intellectual Property has been licensed to
the Company or such Subsidiary, and all such agreements are in full force and
effect.
 
7
 
 

--------------------------------------------------------------------------------

 
(v)  The studies, tests and preclinical and clinical trials conducted by or on
behalf of the Company and its Subsidiaries were and, if still pending, are, in
all material respects, being conducted in accordance with experimental
protocols, procedures and controls pursuant to accepted professional scientific
standards and all applicable laws, including, without limitation, the Federal
Food, Drug and Cosmetic Act and implementing regulations at 21 C.F.R. Parts 50,
54, 56, 58 and 812; the descriptions of the results of such studies, tests and
trials contained in the Registration Statement and the Prospectus are accurate
and complete in all material respects and fairly present the data derived from
such studies, tests and trials; except to the extent disclosed in the
Registration Statement and the Prospectus, the Company is not aware of any
studies, tests or trials the results of which the Company believes reasonably
call into question the study, test, or trial results described or referred to in
the Registration Statement and the Prospectus when viewed in the context in
which such results are described and the clinical state of development; and
neither the Company nor any of its Subsidiaries have received any notices or
correspondence from any governmental authority requiring the termination,
suspension or material modification of any studies, tests or preclinical or
clinical trials conducted by or on behalf of the Company or any of its
Subsidiaries.
 
(w)  Except as disclosed in the Registration Statement and the Prospectus, the
Company has established and administers a compliance program applicable to the
Company, to assist the Company and the directors, officers and employees of the
Company in complying with applicable regulatory guidelines (including, without
limitation, those administered by the FDA and any other foreign, federal, state
or local governmental or regulatory authority performing functions similar to
those performed by the FDA).
 
(x)  Except as disclosed in the Registration Statement and the Prospectus, the
Company and its Subsidiaries:  (i) are in compliance with any and all applicable
federal, state, local and foreign laws, rules, regulations, decisions and orders
relating to the protection of human health and safety, the environment or
hazardous or toxic substances or wastes, pollutants or contaminants
(collectively, “Environmental Laws”); (ii) have received and are in compliance
with all permits, licenses and other approvals required of them under applicable
Environmental Laws to conduct their respective businesses as described in the
Registration Statement and the Prospectus; and (iii) have not received notice of
any actual or potential liability for the investigation or remediation of any
disposal or release of hazardous or toxic substances or wastes, pollutants or
contaminants, except, in the case of any of clauses (i), (ii) or
(iii) immediately above, for any such failure to comply or failure to receive
required permits, licenses, or other approvals or any such liability as could
not, individually or in the aggregate, have a Material Adverse Effect.
 
(y)  The Company maintains a system of internal accounting controls sufficient
to provide reasonable assurances that (A) transactions are executed in
accordance with management’s general or specific authorization; (B) transactions
are recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles in the United States
and to maintain accountability for assets; (C) access to assets is permitted
only in accordance with management’s general or specific authorization; and
(D) the recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company’s internal control over financial reporting is
effective and none of the Company, its board of directors and audit committee is
aware of any “significant deficiencies” or “material weaknesses” (each as
defined by the Public Company Accounting Oversight Board (“PCAOB”)) in its
internal control over financial reporting, or any fraud, whether or not
material, that involves management or other employees of the Company who have a
significant role in the Company’s internal controls; and since the end of the
latest audited fiscal year, there has been no change in the Company’s internal
control over financial reporting (whether or not remediated) that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting. The Company’s board of directors has, subject
to the exceptions, cure periods and the phase in periods specified in the
applicable stock exchange or market rules, validly appointed an audit committee
to oversee internal accounting controls whose composition satisfies the
applicable requirements of Nasdaq and the Company’s board of directors and/or
the audit committee has adopted a charter that satisfies the requirements of
Nasdaq.
 
(z)  The Company has established and maintains disclosure controls and
procedures (as defined in Rules 13a-14 and 15d-14 under the Exchange Act) and
such controls and procedures are effective in ensuring that material information
relating to the Company, including its Subsidiaries, is made known to the
principal executive officer and the principal financial officer. The Company has
utilized such controls and procedures in preparing and evaluating the
disclosures in the Registration Statement and in the Prospectus.
 
8
 
 

--------------------------------------------------------------------------------

 
(aa)  Except as disclosed in the Registration Statement and the Prospectus, the
Company is in compliance in all material respects with all applicable effective
provisions of the Sarbanes-Oxley Act and the rules and regulations of the
Commission and Nasdaq promulgated thereunder.
 
(bb)  Neither the Company nor any of its Subsidiaries has incurred any liability
for any finder’s fees or similar payments in connection with the transactions
herein contemplated, except as may otherwise exist pursuant to this Agreement.
 
(cc)  Except as disclosed in the Registration Statement and the Prospectus,
neither the Company nor any of its Subsidiaries is engaged in any unfair labor
practice; except for matters which could not, individually or in the aggregate,
have a Material Adverse Effect, (i) there is no (A) unfair labor practice
complaint pending or, to the Company’s knowledge, threatened against the Company
or its Subsidiaries before the National Labor Relations Board, and no grievance
or arbitration proceeding arising out of or under collective bargaining
agreements is pending or, to the Company’s knowledge, threatened, (B) strike,
labor dispute, slowdown or stoppage pending or, to the Company’s knowledge,
threatened against the Company or any of its Subsidiaries and (C) union
representation dispute currently existing concerning the employees of the
Company or any of its Subsidiaries, and (ii) to the Company’s knowledge, (A) no
union organizing activities are currently taking place concerning the employees
of the Company or any of its Subsidiaries, and (B) there has been no violation
of any federal, state, local, or foreign law relating to discrimination in the
hiring, promotion or pay of employees or any applicable wage or hour laws
concerning the employees of the Company.
 
(dd)  Except as disclosed in the Registration Statement and the Prospectus,
neither the Company nor any of its Subsidiaries, after giving effect to the
offering and sale of the Shares, will be (i) required to register as an
“investment company” or an entity “controlled” by an “investment company,” as
such terms are defined in the Investment Company Act of 1940, as amended (the
“Investment Company Act”), or (ii) a “business development company” (as defined
in Section 2(a)(48) of the Investment Company Act).
 
(ee)  Except as disclosed in the Registration Statement and the Prospectus,
neither the Company nor any of its Subsidiaries has sustained any loss or
interference with its respective business from fire, explosion, flood or other
calamity, whether or not covered by insurance, or from any labor dispute or
court or governmental action, order or decree, in each case that, individually
or in the aggregate, could have a Material Adverse Effect.
 
(ff)  Except as disclosed in the Registration Statement and the Prospectus, the
Company is not a party to any agreement with an agent or underwriter for any
other “at-the-market” or continuous equity transaction.
 
(gg)  The Company satisfies the eligibility requirements for use of Form S-3,
set forth in the General Instructions thereto.
 
(hh)  The Company and its Subsidiaries are in compliance with all presently
applicable provisions of the Employee Retirement Income Security Act of 1974, as
amended, including the regulations and published interpretations thereunder
(“ERISA”), except for any noncompliance that, individually or in the aggregate,
could not have a Material Adverse Effect.  Except as disclosed in the
Registration Statement and the Prospectus, no “reportable event” (as defined in
section 4043 of ERISA) for which the Pension Benefit Guaranty Corporation has
not waived the notice requirement has occurred in the past three years with
respect to any “pension plan” (as defined in ERISA) for which the Company and
its Subsidiaries would reasonably expect to have any liability.  The Company and
its Subsidiaries have not incurred and do not reasonably expect to incur
liability under (i) Title IV of ERISA with respect to termination of, or
withdrawal from, any “pension plan” or (ii) Sections 412 or 4971 of the
Code.  Each “pension plan” for which the Company or its Subsidiaries would have
any liability that is intended to be qualified under Section 401(a) of the Code
has received a favorable determination or opinion letter to that effect and, to
the Company’s knowledge, no event has occurred since the date of such letter
that could reasonably be expected to result in the loss of such qualification.
 
9
 
 

--------------------------------------------------------------------------------

 
(ii)  The Company acknowledges and agrees that CKCC has informed the Company
that CKCC may, to the extent permitted under the Securities Act and the Exchange
Act, purchase and sell shares of Common Stock for its own account while this
Agreement is in effect, provided, that (i) no such purchase or sales shall take
place while a Placement Notice is in effect (except to the extent CKCC may
engage in sales of Shares purchased or deemed purchased from the Company as a
“riskless principal” or in a similar capacity) and (ii) the Company shall not be
deemed to have authorized or consented to any such purchases or sales by CKCC.
 
(jj)  (i) Neither the Company nor, to the Company’s knowledge, its Subsidiaries,
nor to the Company’s knowledge, any of their respective executive officers has,
in the past five years, made any unlawful contributions to any candidate for any
political office (or failed fully to disclose any contribution in violation of
law) or made any contribution or other payment to any official of, or candidate
for, any federal, state, municipal, or foreign office or other person charged
with similar public or quasi-public duty in violation of any law or of the
character required to be disclosed in the Prospectus; (ii) no relationship,
direct or indirect, exists between or among the Company or, to the Company’s
knowledge, any Subsidiary or any affiliate of any of them, on the one hand, and
the directors, officers and stockholders of the Company or, to the Company’s
knowledge, any Subsidiary, on the other hand, that is required by the Securities
Act to be described in the Registration Statement and the Prospectus that is not
so described; (iii) no relationship, direct or indirect, exists between or among
the Company or any Subsidiary or any affiliate of them, on the one hand, and, to
the Company's knowledge, the directors, officers, or stockholders of the Company
or, to the Company’s knowledge, any Subsidiary, on the other hand, that is
required by the rules of the FINRA to be described in the Registration Statement
and the Prospectus that is not so described; (iv) except as described in the
Prospectus, there are no material outstanding loans or advances or material
guarantees of indebtedness by the Company or, to the Company’s knowledge, any
Subsidiary to or for the benefit of any of their respective officers or
directors or any of the members of the families of any of them; (v) the Company
has not offered, or caused any placement agent to offer, Common Stock to any
person with the intent to influence unlawfully (A) a customer or supplier of the
Company or any Subsidiary to alter the customer’s or supplier’s level or type of
business with the Company or any Subsidiary or (B) a trade journalist or
publication to write or publish favorable information about the Company or any
Subsidiary or any of their respective products or services, and, (vi) neither
the Company nor any Subsidiary nor, to the Company’s knowledge, any employee or
agent of the Company or any Subsidiary has made any payment of funds of the
Company or any Subsidiary or received or retained any funds in violation of any
law, rule or regulation (including, without limitation, the Foreign Corrupt
Practices Act of 1977), which payment, receipt or retention of funds is of a
character required to be disclosed in the Registration Statement or the
Prospectus.
 
(kk)  Except as disclosed in the Registration Statement and the Prospectus, the
Company and its Subsidiaries have good and marketable title to all property
(real and personal) described in the Registration Statement and the Prospectus
as being owned by any of them, free and clear of all material liens, claims,
security interests or other encumbrances, except to the extent such material
liens, claims, security interests or other encumbrances are disclosed in the
Registration Statement and the Prospectus; all the property described in the
Registration Statement and the Prospectus as being held under lease by the
Company or any Subsidiary is held thereby under valid, subsisting and
enforceable leases.
 
(ll)  Except as disclosed in the Registration Statement and the Prospectus, the
Company and its Subsidiaries maintain insurance covering their respective
properties, operations, personnel and businesses as the Company reasonably deems
adequate; such insurance insures against such losses and risks to an extent
which the Company reasonably believes is adequate and in accordance with
customary industry practice to protect the Company and its Subsidiaries and
their respective businesses; all such insurance is fully in force on the date
hereof and will be fully in force at the time of purchase; neither the Company
nor its Subsidiaries has reason to believe that it will not be able to renew any
such insurance as and when such insurance expires.
 
(mm)  Neither the Company, nor any of its affiliates, nor any person acting on
its or their behalf has, directly or indirectly, made any offers or sales of any
security or solicited any offers to buy any security, under circumstances that
would cause this offering of the Shares to be integrated with prior offerings by
the Company for purposes of any applicable stockholder approval provisions,
including, without limitation, under the rules and regulations of any exchange
or automated quotation system on which any of the securities of the Company are
listed or designated, nor will the Company take any action or steps that would
cause the offering of the Shares to be integrated with other offerings. The
Company has not, in the twelve (12) months preceding the date hereof, received
notice from Nasdaq to the effect that the Company is not in compliance with the
listing or maintenance requirements of the NCM. The Company is in compliance
with all such listing and maintenance requirements. The issuance and sale of the
Shares hereunder does not contravene the rules and regulations of Nasdaq and no
stockholder approval is required for the Company to fulfill its obligations
hereunder. The Common Stock has been registered pursuant to Section 12(b) of the
Exchange Act and is currently listed on the NCM.
 
10
 
 

--------------------------------------------------------------------------------

 
(nn)  All statistical or market-related data included or incorporated by
reference in the Registration Statement and the Prospectus are based on or
derived from sources that the Company believes to be reliable and accurate, and
the Company has obtained the written consent to the use of such data from such
sources to the extent required under applicable law.
 
(oo)  To the Company’s knowledge, no transaction has occurred between or among
the Company and its Subsidiaries, on the one hand, and any of the Company’s
officers, directors or 5% stockholders or any affiliate or affiliates of any
such officer, director or 5% stockholders that is required to be described that
is not so described in the Registration Statement and the Prospectus. The
Company has not, directly or indirectly, extended or maintained credit, or
arranged for the extension of credit, or renewed an extension of credit, in the
form of a personal loan to or for any of its directors or executive officers in
violation of applicable laws, including Section 402 of the Sarbanes-Oxley Act.
 
(pp)  The operations of the Company and its Subsidiaries are and have been
conducted at all times in material compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all applicable jurisdictions, the rules and regulations thereunder and any
related or similar applicable rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, “Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or any of its Subsidiaries with respect to the Money Laundering Laws is pending
or, to the knowledge of the Company, threatened.
 
Any certificate signed by an officer of the Company and delivered to CKCC or to
counsel for CKCC pursuant to or in connection with this Agreement shall be
deemed to be a representation and warranty by the Company, as applicable, to
CKCC as to the matters set forth therein.
 
6.  Sale and Delivery; Settlement.
 
(a)  Unless otherwise specified in the applicable Placement Notice, settlement
for sales of Shares will occur on the third Business Day (or such earlier day as
is industry practice for regular-way trading) following the date on which such
sales are made (each, a “Settlement Date” and the first such settlement date,
the “First Delivery Date”).  The amount of proceeds to be delivered to the
Company on a Settlement Date against receipt of the Shares sold (the “Net
Proceeds”) will be equal to the aggregate sales price received by CKCC at which
such Shares were sold, after deduction for (i) CKCC’s commission, discount or
other compensation for such sales payable by the Company pursuant to
Section 2  hereof, (ii) any other amounts due and payable by the Company to CKCC
hereunder pursuant to Section 7(g) hereof, and (iii) any transaction fees
imposed by any governmental or self-regulatory organization in respect of such
sales.
 
(b)  On or before each Settlement Date, the Company will, or will cause its
transfer agent to, electronically transfer the Shares being sold by crediting
CKCC’s or its designee’s account (provided CKCC shall have given the Company
written notice of such designee at least one Business Day prior to the
Settlement Date) at The Depository Trust Company through its Deposit and
Withdrawal at Custodian System or by such other means of delivery as may be
mutually agreed upon by the parties hereto which in all cases shall be freely
tradable, transferable, registered shares in good deliverable form.  On each
Settlement Date, CKCC will deliver the related Net Proceeds in same-day funds to
an account designated by the Company on, or prior to, the Settlement Date.  The
Company agrees that if the Company, or its transfer agent (if applicable),
defaults in its obligation to deliver Shares on a Settlement Date, the Company
will, in addition to and in no way limiting the rights and obligations set forth
in Section 9(a), (i) hold CKCC harmless against any loss, claim, damage, or
expense (including reasonable legal fees and expenses), as incurred, arising out
of or in connection with such default by the Company and (ii) pay to CKCC any
commission, discount, or other compensation to which it would otherwise have
been entitled absent such default; provided, however, that the Company shall not
be obligated to so indemnify and reimburse CKCC if the Shares are not timely
delivered due to (i) a suspension or material limitation in trading in
securities generally on Nasdaq; (ii) a general moratorium on commercial banking
activities declared by either federal or New York State authorities or a
material disruption in commercial banking or securities settlement or clearance
services in the United States; (iii) an outbreak or escalation of hostilities or
acts of terrorism involving the United States or a declaration by the United
States of a national emergency or war; or (iv) any other calamity or crisis or
any change in financial, political or economic conditions in the United States
or elsewhere.
 
11
 
 

--------------------------------------------------------------------------------

 
(c)  Certificates for the Shares, if any, shall be in such denominations and
registered in such names as CKCC may request in writing at least one full
business day before the Settlement Date.  The certificates for the Shares, if
any, will be made available for examination and packaging by CKCC in The City of
New York not later than noon (New York time) on the business day prior to the
Settlement Date.
 
(d)  Under no circumstances shall the Company cause or request the offer or sale
of any Shares if, after giving effect to the sale of such Shares, the aggregate
gross sales proceeds sold pursuant to this Agreement would exceed the lesser of
(A) together with all sales of Shares under this Agreement, the Maximum Amount,
(B) the amount available for offer and sale under the currently effective
Registration Statement and (C) the amount authorized from time to time to be
issued and sold under this Agreement by the Company’s board of directors, a duly
authorized committee thereof or a duly authorized executive committee, and
notified to CKCC in writing.  Under no circumstances shall the Company cause or
request the offer or sale of any Shares at a price lower than the minimum price
authorized from time to time by the Company’s board of directors, duly
authorized committee thereof or a duly authorized executive committee, and
notified to CKCC in writing.  Further, under no circumstances shall the
aggregate offering amount of Shares sold pursuant to this Agreement, including
any separate underwriting or similar agreement covering principal transactions
described in Section 1 of this Agreement, exceed the Maximum Amount.
 
(e)  The Company agrees that any offer to sell, any solicitation of an offer to
buy, or any sales of Shares shall only be effected by or through CKCC on any
single given day; provided, however, that (1) the foregoing limitation shall not
apply to (i) the exercise of any option, warrant, right or any conversion
privilege set forth in the instrument governing such security or (ii) sales
solely to employees or security holders of the Company or its Subsidiaries, or
to a trustee or other person acquiring such securities for the accounts of such
persons, and (2) such limitation shall not apply on any day during which no
sales are made pursuant to this Agreement.
 
7.  Covenants of the Company.  The Company covenants and agrees with CKCC that:
 
(a)  After the date of this Agreement and during any period in which a
Prospectus relating to any Shares is required to be delivered by CKCC under the
Securities Act with respect to a pending sale of the Shares (including in
circumstances where such requirement may be satisfied pursuant to Rule 172 under
the Securities Act), the Company will notify CKCC promptly of the time when any
subsequent amendment to the Registration Statement, other than documents
incorporated by reference, has been filed with the Commission and/or has become
effective or any subsequent supplement to the Prospectus has been filed and any
request by the Commission for any amendment or supplement to the Registration
Statement or Prospectus or for additional information.
 
(b)  During any period in which a Prospectus relating to any Shares is required
to be delivered by CKCC under the Securities Act with respect to a pending sale
of Shares, the Company will advise CKCC, promptly after it receives notice or
obtains knowledge thereof, of the issuance or threatened issuance by the
Commission of any stop order suspending the effectiveness of the Registration
Statement or any other order preventing or suspending the use of the Prospectus,
of the suspension of the qualification of the Shares for offering or sale in any
jurisdiction, or of the initiation or threatening of any proceeding for any such
purpose or any examination pursuant to Section 8(e) of the Securities Act, or if
the Company becomes the subject of a proceeding under Section 8A of the
Securities Act in connection with the offering of the Shares; and the Company
will promptly use its commercially reasonable efforts to prevent the issuance of
any stop or other order or to obtain its withdrawal if such a stop or other
order should be issued.
 
12
 
 

--------------------------------------------------------------------------------

 
(c)  During any period in which a Prospectus relating to the Shares is required
to be delivered by CKCC under the Securities Act with respect to a pending sale
of the Shares (including in circumstances where such requirement may be
satisfied pursuant to Rule 172 under the Securities Act), the Company will
comply with all requirements imposed upon it by the Securities Act, as from time
to time in force, and to file on or before their respective due dates all
reports and any definitive proxy or information statements required to be filed
by the Company with the Commission pursuant to Sections 13(a), 13(c), 14,
15(d) or any other provision of or under the Exchange Act.  If during such
period any event occurs as a result of which the Prospectus as then amended or
supplemented would include an untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances then existing, not misleading, or if during such period it is
necessary to amend or supplement the Registration Statement or Prospectus to
comply with the Securities Act, the Company will promptly notify CKCC to suspend
the offering of Shares during such period and the Company will promptly amend or
supplement the Registration Statement or Prospectus (at the expense of the
Company) so as to correct such statement or omission or effect such compliance.
 
(d)  During any period in which the Prospectus relating to the Shares is
required to be delivered by CKCC under the Securities Act with respect to a
pending sale of the Shares (including in circumstances where such requirement
may be satisfied pursuant to Rule 172 under the Securities Act), the Company
will use its commercially reasonable efforts to cause the Shares to be listed on
the NCM.
 
(e)  The Company will furnish to CKCC and its counsel (at the expense of the
Company) copies of the Registration Statement, the Prospectus (including all
documents incorporated by reference therein) and all amendments and supplements
to the Registration Statement or Prospectus that are filed with the Commission
during any period in which a Prospectus relating to the Shares is required to be
delivered under the Securities Act.  The copies of the Registration Statement
and the Prospectus and any supplements or amendments thereto furnished to CKCC
will be identical to the electronically transmitted copies thereof filed with
the Commission.  Notwithstanding the foregoing, the Company will not be required
to furnish any document (other than the Prospectus) to CKCC to the extent such
document is available on EDGAR.
 
(f)  The Company will make generally available to its security holders as soon
as practicable an earnings statement covering a 12-month period that satisfies
the provisions of Section 11(a) and Rule 158 of the Securities Act.  “Earnings
statement” and “make generally available” will have the meanings contained in
Rule 158 under the Securities Act.
 
(g)  The Company, whether or not the transactions contemplated hereunder are
consummated or this Agreement is terminated, in accordance with the provisions
of Section 11 hereunder, will pay all expenses incident to the performance of
the Company’s obligations hereunder, which the parties acknowledge include
expenses relating to:  (i) the preparation, printing and filing of the
Registration Statement and each amendment and supplement thereto, of each
Prospectus and of each amendment and supplement thereto, and of this Agreement,
(ii) the preparation, issuance and delivery of the Shares, (iii) the printing
and delivery to CKCC of copies of the Prospectus and any amendments and
supplements thereto, (iv) the fees and expenses incurred in connection with the
listing or qualification of the Shares for trading on the NCM, and (v) the
filing fees and expenses, if any, of the Commission and FINRA.  The Company will
pay, within 30 days of the delivery of an invoice in reasonable detail, all
reasonable and customary expenses incident to the performance of its obligations
hereunder, including attorney’s fees, consultant fees, travel and lodging
expenses and any other incidental fees and expenses incurred by CKCC, not to
exceed $25,000 in the aggregate (less any amounts advanced prior to the date
hereof).
 
(h)  The Company will use the Net Proceeds as described in the Prospectus in the
section entitled “Use of Proceeds.”
 
(i)  During either the pendency of any Placement Notice given hereunder, or any
period in which the Prospectus relating to the Shares is required to be
delivered by CKCC, the Company shall provide CKCC notice as promptly as
reasonably possible before it offers to sell, contracts to sell, sells, grants
any option to sell or otherwise disposes of any shares of Common Stock (other
than Shares offered pursuant to the provisions of this Agreement) or securities
convertible into or exchangeable for Common Stock, warrants or any rights to
purchase or acquire Common Stock; provided, that such notice shall not be
required in connection with the (i) issuance, grant or sale of Common Stock,
options to purchase shares of Common Stock or Common Stock issuable upon the
exercise of options or other equity awards pursuant to any employee or director
stock option or benefits plan or stock ownership plan or issuances (ii) the
issuance or sale of Common Stock pursuant to any dividend reinvestment plan that
the Company may adopt from time to time or (iii) the issuance of Common Stock
upon the exercise of any currently outstanding warrants, options or other rights
in effect or outstanding and disclosed in filings by the Company available on
EDGAR.
 
13
 
 

--------------------------------------------------------------------------------

 
(j)  The Company will, at any time during the pendency of a Placement Notice,
advise CKCC promptly after it shall have received notice or obtained knowledge
thereof, of any information or fact that would alter or affect in any material
respect any opinion, certificate, letter or other document required to be
provided to CKCC pursuant to this Agreement.
 
(k)  The Company will cooperate with any reasonable due diligence review
conducted by CKCC or its agents in connection with the transactions contemplated
hereby, including, without limitation, providing information and making
available documents and senior corporate officers, during regular business hours
and at the Company’s principal offices, as CKCC may reasonably request.
 
(l)  The Company agrees that on such dates as the Securities Act shall require,
the Company will (i) file a prospectus supplement with the Commission under the
applicable paragraph of Rule 424(b) under the Securities Act (each and every
filing date under Rule 424(b), a “Filing Date”), which prospectus supplement
will set forth, within the relevant period, the amount of Shares sold through
CKCC, the Net Proceeds to the Company and the compensation payable by the
Company to CKCC with respect to such Shares, and (ii) deliver such number of
copies of each such prospectus supplement to each exchange or market on which
such sales were effected as may be required by the rules or regulations of such
exchange or market.
 
(m)  Three Trading Days prior to the First Delivery Date and each time the
Company:
 
(i)  files the Prospectus relating to the Shares or amends or supplements (other
than a prospectus supplement relating solely to an offering of securities other
than the Shares) the Registration Statement or the Prospectus relating to the
Shares by means of a post-effective amendment, sticker, or supplement but not by
means of incorporation of documents by reference into the Registration Statement
or the Prospectus relating to the Shares;
 
(ii)  files an annual report on Form 10-K under the Exchange Act (including any
Form 10-K/A containing amended financial information or a material amendment to
the previously filed Form 10-K);
 
(iii)  files its quarterly reports on Form 10-Q under the Exchange Act; or
 
(iv)  files a current report on Form 8-K containing amended financial
information (other than information “furnished” pursuant to Items 2.02 or 7.01
of Form 8-K) under the Exchange Act,
 
Each date of filing of one or more of the documents referred to in clauses
(i) through (iv) shall be a “Representation Date.”
 
the Company shall furnish CKCC with a certificate, in the form attached hereto
as Exhibit 7(m) within three (3) Trading Days of any Representation Date.  The
requirement to provide a certificate under this Section 7(m) shall be waived for
any Representation Date occurring at a time at which no Placement Notice is
pending, which waiver shall continue until the earlier to occur of the date the
Company delivers a Placement Notice hereunder (which for such calendar quarter
shall be considered a Representation Date) and the next occurring Representation
Date; provided, however, that such waiver shall not apply for any Representation
Date on which the Company files its annual report on Form 10-K.  Notwithstanding
the foregoing, if the Company subsequently decides to sell Shares following a
Representation Date when the Company relied on such waiver and did not provide
CKCC with a certificate under this Section 7(m), then before the Company
delivers the Placement Notice or CKCC sells any Shares, the Company shall
provide CKCC with a certificate, in the form attached hereto as Exhibit 7(m),
dated the date of the Placement Notice.
 
14
 
 

--------------------------------------------------------------------------------

 
(n)  On the date the first Placement Notice is given hereunder, the Company
shall cause to be furnished to CKCC a written opinion dated as of the date of
such Placement Notice of Morrison & Foerster LLP (the “Company Counsel”), in a
form reasonably acceptable to CKCC and its counsel.  Within three (3) Trading
Days of each subsequent Representation Date with respect to which the Company is
obligated to deliver a certificate in the form attached hereto as Exhibit 7(m)
for which no waiver is applicable, the Company shall cause to be furnished to
CKCC a written opinion of Company Counsel in a form reasonably acceptable to
CKCC and its counsel.
 
(o)  Three Trading Days prior to the First Delivery Date and three (3) Trading
Days prior to each Representation Date with respect to which the Company is
obligated to deliver a certificate in the form attached hereto as Exhibit 7(m)
for which no waiver is applicable, the Company shall cause its independent
accountants (and any other independent accountants whose report is included in
the Registration Statement or the Prospectus), to furnish CKCC letters (the
“Comfort Letters”) in form and substance satisfactory to CKCC, (i) confirming
that they are an independent registered public accounting firm within the
meaning of the Securities Act, the Exchange Act, and the PCAOB, (ii) stating, as
of such date, the conclusions and findings of such firm with respect to the
financial information and other matters ordinarily covered by accountants’
“comfort letters” to underwriters in connection with registered public offerings
(the first such letter, the “Initial Comfort Letter”) and (iii) updating the
Initial Comfort Letter with any information that would have been included in the
Initial Comfort Letter had it been given on such date and modified as necessary
to relate to the Registration Statement and the Prospectus, as amended and
supplemented to the date of such letter.
 
(p)  The Company will not, directly or indirectly take any action designed to
cause or result in, or that constitutes or might reasonably be expected to
constitute, the stabilization or manipulation of the price of any security of
the Company to facilitate the sale or resale of the Shares or (ii) sell, bid
for, or purchase the Shares to be issued and sold pursuant to this Agreement, or
pay anyone any compensation for soliciting purchases of the Shares to be issued
and sold pursuant to this Agreement other than CKCC.
 
(q)  The Company will timely file with Nasdaq all material documents and notices
required by Nasdaq for the Company.
 
(r)  The Company will use its commercially reasonable efforts to comply with all
requirements imposed upon it by the Securities Act and the Exchange Act as from
time to time in force, so far as necessary to permit the continuance of sales
of, or dealings in, the Shares as contemplated by the provisions hereof and the
Prospectus.
 
(s)  Other than a free writing prospectus (as defined in Rule 405 under the
Securities Act) approved in advance in writing by the Company and CKCC in its
capacity as principal or agent hereunder, neither CKCC nor the Company
(including its agents and representatives, other than CKCC in its capacity as
such) will, directly or indirectly, make, use, prepare, authorize, approve or
refer to any free writing prospectus relating to the Shares to be sold by CKCC
as principal or agent hereunder.
 
(t)  The Company shall maintain, at its expense, a registrar and transfer agent
for the Common Stock.
 
(u)  The Company will disclose in its quarterly reports on Form 10-Q and in its
annual report on Form 10-K the number of Shares sold through CKCC during the
relevant quarter.
 
(v)  The Company will not, and will use its commercially reasonable efforts to
cause its officers, trustees and affiliates not to, (i) take, directly or
indirectly, any action designed to stabilize or manipulate the price of any
security of the Company, or which may cause or result in, or which might in the
future reasonably be expected to cause or result in, the stabilization or
manipulation of the price of any security of the Company, to facilitate the sale
or resale of any of the Shares, (ii) sell, bid for, purchase or pay anyone any
compensation for soliciting purchases of the Shares during the pendency of any
Placement Notice or (iii) pay or agree to pay to any person any compensation for
soliciting any order to purchase any other securities of the Company during the
pendency of any Placement Notice; provided, however, that upon consent of CKCC
the Company may bid for and purchase Common Stock in accordance with Rule 10b-18
under the Exchange Act.
 
15
 
 

--------------------------------------------------------------------------------

 
(w)  During any period in which the Prospectus relating to the Shares is
required to be delivered by CKCC under the Securities Act with respect to a
pending sale of the Shares (including in circumstances where such requirement
may be satisfied pursuant to Rule 172 under the Securities Act), the Company
will use its commercially reasonable efforts to cause the Shares to be listed on
the NCM.
 
(x)  The Company will ensure that there are at all times sufficient shares of
Common Stock to provide for the issuance, free of any preemptive rights, out of
its authorized but unissued shares of Common Stock, of the Maximum Amount.
 
8.  Conditions to CKCC’s Obligations.  The obligations of CKCC hereunder with
respect to a Placement Notice will be subject to the continuing accuracy and
completeness of the representations and warranties made by the Company herein,
to the due performance by the Company of its obligations hereunder, to the
completion by CKCC of a due diligence review satisfactory to CKCC in its
reasonable judgment, and to the continuing satisfaction (or waiver by CKCC in
its sole discretion) of the following additional conditions:
 
(a)  The Registration Statement shall have become effective and shall be
available for the sale of all Shares contemplated to be issued by any Placement
Notice.
 
(b)  None of the following events shall have occurred and be
continuing:  (i) receipt by the Company of any request for additional
information from the Commission or any other federal or state governmental
authority during the period of effectiveness of the Registration Statement, the
response to which would require any post-effective amendments or supplements to
the Registration Statement or the Prospectus; (ii) the issuance by the
Commission or any other federal or state governmental authority of any stop
order suspending the effectiveness of the Registration Statement or the
initiation of any proceedings for that purpose; (iii) receipt by the Company of
any notification with respect to the suspension of the qualification or
exemption from qualification of any of the Shares for sale in any jurisdiction
or the initiation or threatening of any proceeding for such purpose; (iv) the
occurrence of any event that makes any material statement made in the
Registration Statement or the Prospectus untrue in any material respect or that
requires the making of any changes in the Registration Statement, related
Prospectus or documents so that, in the case of the Registration Statement, it
will not contain any materially untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading and, that in the case of the Prospectus, it
will not contain any materially untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.
 
(c)  Except as contemplated in the Prospectus, or disclosed in the Company’s
reports filed with the Commission, there shall not have been any material
adverse change, on a consolidated basis, in the authorized capital stock of the
Company or any Material Adverse Effect, or any development that could reasonably
be expected to cause a Material Adverse Effect, the effect of which, in the
reasonable judgment of CKCC (without relieving the Company of any obligation or
liability it may otherwise have), is so material as to make it impracticable or
inadvisable to proceed with the offering of the Shares on the terms and in the
manner contemplated in the Prospectus.
 
(d)  CKCC shall have received the opinion of Company Counsel required to be
delivered pursuant to Section 7(n) on or before the date on which such delivery
of such opinion is required pursuant to Section 7(n).
 
(e)  CKCC shall have received the Comfort Letter required to be delivered
pursuant to Section 7(o) on or before the date on which such delivery of such
opinion is required pursuant to Section 7(o).
 
(f)  CKCC shall have received the certificate required to be delivered pursuant
to Section 7(m) on or before the date on which delivery of such certificate is
required pursuant to Section 7(m).
 
(g)  Trading in the Common Stock shall not have been suspended on the
NCM.  FINRA shall not have objected to the fairness or reasonableness of the
terms or arrangements under this Agreement.
 
16
 
 

--------------------------------------------------------------------------------

 
(h)  On each date on which the Company is required to deliver a certificate
pursuant to Section 7(m), the Company shall use its commercially reasonable
efforts to furnish to CKCC such appropriate further information, certificates
and documents as CKCC may reasonably request.  All such opinions, certificates,
letters and other documents will be in compliance with the provisions
hereof.  The Company will furnish CKCC with such conformed copies of such
opinions, certificates, letters and other documents as CKCC shall reasonably
request.
 
(i)  All filings with the Commission required by Rule 424 under the Securities
Act to have been filed prior to the issuance of any Placement Notice hereunder
shall have been made within the applicable time period prescribed for such
filing by Rule 424.
 
(j)  The Shares shall have been listed and authorized for trading on  the NCM,
and satisfactory evidence of such actions shall have been provided to CKCC and
its counsel, which may include oral confirmations from a representative of
Nasdaq.
 
(k)  If any condition specified in this Section 8 shall not have been fulfilled
when and as required to be fulfilled, this Agreement may be terminated by CKCC
by notice to the Company.  Notice of such cancellation shall be given in writing
and addressed to each of the individuals of the Company set forth on Schedule 2.
 
(l)  There shall not have occurred any event or condition that would permit CKCC
to terminate this Agreement pursuant to Section 11(a).
 
9.  Indemnification and Contribution.
 
(a)  The Company agrees to indemnify and hold harmless CKCC, the directors,
officers, partners, employees and agents of CKCC and each person, if any, who
(i) controls CKCC within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, or (ii) is controlled by or is under common
control with CKCC (a “CKCC Affiliate”) from and against any and all losses,
claims, liabilities, expenses and damages (including, but not limited to, any
and all reasonable investigative, legal and other expenses incurred in
connection with, and any and all amounts paid in settlement (in accordance with
Section 9(c)) of, any action, suit or proceeding between any of the indemnified
parties and any indemnifying parties or between any indemnified party and any
third party, or otherwise, or any claim asserted), as and when incurred, to
which CKCC, or any such person, may become subject under the Securities Act, the
Exchange Act or other federal or state statutory law or regulation, at common
law or otherwise, insofar as such losses, claims, liabilities, expenses or
damages arise out of or are based, directly or indirectly, on any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement or the Prospectus, or any amendments thereto (including
the information deemed to be a part of the Registration Statement at the time of
effectiveness and at any subsequent time pursuant to Rules 430A and 430B, if
applicable) or the omission or alleged omission to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading; provided, however, that this indemnity agreement shall not apply to
the extent that such loss, claim, liability, expense or damage arises from or is
caused directly or indirectly by an untrue statement or omission or alleged
untrue statement or omission made in reliance on and in conformity with
information furnished in writing to the Company by or on behalf of CKCC
expressly for inclusion in the Registration Statement or Prospectus.  This
indemnity agreement will be in addition to any liability that the Company might
otherwise have.
 
(b)  CKCC agrees to indemnify and hold harmless the Company and its directors
and each officer of the Company who signed the Registration Statement, and each
person, if any, who (i) controls the Company within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act or (ii) is controlled by or
is under common control with the Company (a “Company Affiliate”) against any and
all losses, liabilities, claims, damages and expenses to which the Company, or
any such person, may become subject under the Securities Act, the Exchange Act
or other federal or state statutory law or regulation, at common law or
otherwise, as and when incurred, but only insofar as such loss, liability,
claim, damage or expense arises from or is caused directly or indirectly by an
untrue statement or omission or alleged untrue statement or omission made in
reliance on and in conformity with information furnished in writing to the
Company by or on behalf of CKCC expressly for inclusion in the Registration
Statement or Prospectus.
 
 
17
 
 

--------------------------------------------------------------------------------

 
(c)  Any party that proposes to assert the right to be indemnified under this
Section 9 will, promptly after receipt of notice of commencement of any action
against such party in respect of which a claim is to be made against an
indemnifying party or parties under this Section 9, notify each such
indemnifying party of the commencement of such action, enclosing a copy of all
papers served, but the omission so to notify such indemnifying party will not
relieve the indemnifying party from (i) any liability that it might have to any
indemnified party otherwise than under this Section 9 and (ii) any liability
that it may have to any indemnified party under the foregoing provision of this
Section 9 unless, and only to the extent that, such omission results in the
forfeiture of substantive rights or defenses by the indemnifying party.  If any
such action is brought against any indemnified party and it notifies the
indemnifying party of its commencement, the indemnifying party will be entitled
to participate in and, to the extent that it elects by delivering written notice
to the indemnified party promptly after receiving notice of the commencement of
the action from the indemnified party, jointly with any other indemnifying party
similarly notified, to assume the defense of the action, with counsel reasonably
satisfactory to the indemnified party, and after notice from the indemnifying
party to the indemnified party of its election to assume the defense, the
indemnifying party will not be liable to the indemnified party for any legal or
other expenses except as provided below.  The indemnified party will have the
right to employ its own counsel in any such action, but the fees, expenses and
other charges of such counsel will be at the expense of such indemnified party
unless (1) the employment of counsel by the indemnified party has been
authorized in writing by the indemnifying party, (2) the indemnified party has
reasonably concluded (based on the written advice of counsel) that there may be
legal defenses available to it or other indemnified parties that are different
from or in addition to those available to the indemnifying party, (3) a conflict
or potential conflict exists (based on the written advice of counsel to the
indemnified party) between the indemnified party and the indemnifying party (in
which case the indemnifying party will not have the right to direct the defense
of such action on behalf of the indemnified party) or (4) the indemnifying party
has not in fact employed counsel to assume the defense of such action within a
reasonable time after receiving notice of the commencement of the action, in
each of which cases the reasonable fees, disbursements and other charges of
counsel will be at the expense of the indemnifying party or parties.  It is
understood that the indemnifying party or parties shall not, in connection with
any proceeding or related proceedings in the same jurisdiction, be liable for
the reasonable fees, disbursements and other charges of more than one separate
firm admitted to practice in such jurisdiction at any one time for all such
indemnified party or parties.  All such fees, disbursements and other charges
will be reimbursed by the indemnifying party promptly as they are incurred. An
indemnifying party will not, in any event, be liable for any settlement of any
action or claim effected without its written consent.  No indemnifying party
shall, without the prior written consent of each indemnified party, settle or
compromise or consent to the entry of any judgment in any pending or threatened
claim, action or proceeding relating to the matters contemplated by this
Section 9 (whether or not any indemnified party is a party thereto), unless such
settlement, compromise or consent includes an unconditional release of each
indemnified party from all liability arising or that may arise out of such
claim, action or proceeding.
 
(d)  In order to provide for just and equitable contribution in circumstances in
which the indemnification provided for in the foregoing paragraphs of this
Section 9 is applicable in accordance with its terms but for any reason is held
to be unavailable from the Company or CKCC, the Company and CKCC will contribute
to the total losses, claims, liabilities, expenses and damages (including any
investigative, legal and other expenses reasonably incurred in connection with,
and any amount paid in settlement of, any action, suit or proceeding or any
claim asserted, but after deducting any contribution received by the Company
from persons other than CKCC, if any), to which the Company and CKCC may be
subject in such proportion as shall be appropriate to reflect the relative
benefits received by the Company, on the one hand, and CKCC, on the other.  The
relative benefits received by the Company on the one hand and CKCC on the other
hand shall be deemed to be in the same proportion as the total net proceeds from
the sale of the Shares (before deducting expenses) received by the Company bear
to the total compensation received by CKCC from the sale of Shares on behalf of
the Company.  If, but only if, the allocation provided by the foregoing sentence
is not permitted by applicable law, the allocation of contribution shall be made
in such proportion as is appropriate to reflect not only the relative benefits
referred to in the foregoing sentence but also the relative fault of the
Company, on the one hand, and CKCC, on the other, with respect to the statements
or omission that resulted in such loss, claim, liability, expense or damage, or
action in respect thereof, as well as any other relevant equitable
considerations with respect to such offering.  Such relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or omission or alleged omission to state a
material fact relates to information supplied by the Company, on the one hand,
or CKCC, on the other, the intent of the parties and their relative knowledge,
access to information and opportunity to correct or prevent such statement or
omission.  The Company and CKCC agree that it would not be just and equitable if
contributions pursuant to this Section 9(d) were to be determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to herein.  The amount paid or payable by
an indemnified party as a result of the loss, claim, liability, expense, or
damage, or action in respect thereof, referred to above in this Section 9(d)
shall be deemed to include, for the purpose of this Section 9(d), any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim to the extent consistent
with Section 9(c) hereof.  Notwithstanding the foregoing provisions of this
Section 9(d), CKCC shall not be required to contribute any amount in excess of
the commissions received by it under this Agreement and no person found guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) will be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.  For purposes of this Section 9(d),
any person who controls a party to this Agreement within the meaning of the
Securities Act, and any officers, directors, partners, employees or agents of
CKCC, will have the same rights to contribution as that party, and each trustee
of the Company and each officer of the Company who signed the Registration
Statement will have the same rights to contribution as the Company, subject in
each case to the provisions hereof.  Any party entitled to contribution,
promptly after receipt of notice of commencement of any action against such
party in respect of which a claim for contribution may be made under this
Section 9(d), will notify any such party or parties from whom contribution may
be sought, but the omission to so notify will not relieve that party or parties
from whom contribution may be sought from any other obligation it or they may
have under this Section 9(d) except to the extent that the failure to so notify
such other party materially prejudiced the substantive rights or defenses of the
party from whom contribution is sought.  Except for a settlement entered into
pursuant to the last sentence of Section 9(c) hereof, no party will be liable
for contribution with respect to any action or claim settled without its written
consent if such consent is required pursuant to Section 9(c) hereof.
 
18
 
 

--------------------------------------------------------------------------------

 
10.  Representations and Agreements to Survive Delivery.  All representations
and warranties of the Company herein or in certificates delivered pursuant
hereto shall survive, as of their respective dates, regardless of (i) any
investigation made by or on behalf of CKCC, any controlling persons, or the
Company (or any of their respective officers, directors or controlling persons),
(ii) delivery and acceptance of the Shares and payment therefor or (iii) any
termination of this Agreement.
 
11.  Termination.
 
(a)  CKCC may terminate this Agreement, by notice to the Company, as hereinafter
specified at any time (1) if there has been, since the time of execution of this
Agreement or since the date as of which information is given in the Prospectus,
any change, or any development or event involving a prospective change, which
individually or in the aggregate, in the sole judgment of CKCC has or could have
a Material Adverse Effect and makes it impractical or inadvisable to market the
Shares or to enforce contracts for the sale of the Shares, (2) if there has
occurred any material adverse change in the financial markets in the United
States or the international financial markets, any outbreak of hostilities or
escalation thereof or other calamity or crisis or any change or development
involving a prospective change in national or international political, financial
or economic conditions, in each case the effect of which is such as to make it,
in the judgment of CKCC, impracticable or inadvisable to market the Shares or to
enforce contracts for the sale of the Shares, (3) if trading in the Shares has
been suspended or limited by the Commission or Nasdaq, or if trading generally
on Nasdaq has been suspended or limited, or minimum prices for trading have been
fixed on Nasdaq, (4) if any suspension of trading of any securities of the
Company on any exchange or in the over-the-counter market shall have occurred
and be continuing, (5) if a major disruption of securities settlements or
clearance services in the United States shall have occurred and be continuing,
or (6) if a banking moratorium has been declared by either U.S. Federal or New
York authorities.
 
(b)  The Company shall have the right to terminate this Agreement in its sole
discretion at any time after the date of this Agreement.
 
(c)  CKCC shall have the right, by giving ten (10) days notice as hereinafter
specified to terminate this Agreement in its sole discretion at any time after
the date of this Agreement.
 
(d)  Unless earlier terminated pursuant to this Section 11, this Agreement shall
automatically terminate upon the first to occur of (i) December 31, 2011, as
such date may be extended by mutual consent of the Company and CKCC by up to an
additional thirty days; and (ii) the issuance and sale of the Maximum Amount of
Shares through CKCC pursuant to this Agreement.
 
19
 
 

--------------------------------------------------------------------------------

 
(e)  This Agreement shall remain in full force and effect unless terminated
pursuant to Sections 9(k), 11(a), (b), (c), or (d) above or otherwise by mutual
agreement of the parties.
 
(f)  Any termination of this Agreement shall be effective on the date specified
in such notice of termination; provided, however, that such termination shall
not be effective until the close of business on the date specified in such
notice by CKCC or the Company, as the case may be.  If such termination shall
occur prior to the Settlement Date for any sale of Shares, such Shares shall
settle in accordance with the provisions of this Agreement.
 
(g)  If this Agreement is terminated pursuant to Section 8(k) or this
Section 11, such termination shall be without liability of any party to any
other party except as provided in Section 7(g) hereof, and except that, in the
case of any termination of this Agreement, Section 9, Section 16 and Section 17
hereof, and the obligation herein to pay any discount, commission or other
compensation accrued but unpaid, shall survive such termination and remain in
full force and effect.
 
12.  Notices.  All statements, requests, notices and agreements hereunder shall
be in writing, and:
 
(a)  if to CKCC, shall be delivered or sent by mail or facsimile transmission to
C.K. Cooper & Company, Inc., 18300 Von Karman Avenue, Suite 700, Irvine,
California 92612, Attention:  Managing Director (Fax: 949-477-9211), with a copy
to Jones Day, 77 West Wacker, Chicago, Illinois 60601, Attention:  Edward B.
Winslow (Fax: 312-782-8585); and
 
(b)  if to the Company, shall be delivered or sent by mail or facsimile
transmission to the address of the Company set forth in the Registration
Statement, Attention: Michael L. Krall, President and Chief Executive Officer,
(Fax: 619-596-8690), with a copy to Morrison & Foerster LLP, 12531 High Bluff
Drive, Suite 100, San Diego, California 92130, Attention:  Scott M.
Stanton  (Fax: 858-720-5125).
 
Any such statements, requests, notices or agreements shall take effect at the
time of receipt thereof.
 
13.  Successors and Assigns.  This Agreement shall inure to the benefit of and
be binding upon the Company and CKCC and their respective successors and the
affiliates, controlling persons, officers and directors referred to in Section 9
hereof.  References to any of the parties contained in this Agreement shall be
deemed to include the successors and permitted assigns of such party.  Nothing
in this Agreement, express or implied, is intended to confer upon any party
other than the parties hereto or their respective successors and permitted
assigns any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement.  Neither party
may assign its rights or obligations under this Agreement without the prior
written consent of the other party.
 
14.  Adjustments for Stock Splits.  The parties acknowledge and agree that all
share-related numbers contained in this Agreement shall be adjusted to take into
account any stock split, stock dividend or similar event effected with respect
to the Shares.
 
15.  Entire Agreement; Amendment; Severability.  This Agreement (including all
schedules and exhibits attached hereto and placement notices issued pursuant
hereto) constitutes the entire agreement and supersedes all other prior and
contemporaneous agreements and undertakings, both written and oral, among the
parties hereto with regard to the subject matter hereof.  Neither this Agreement
nor any term hereof may be amended except pursuant to a written instrument
executed by the Company and CKCC. In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or unenforceable as written by a court of competent
jurisdiction, then such provision shall be given full force and effect to the
fullest possible extent that it is valid, legal and enforceable, and the
remainder of the terms and provisions herein shall be construed as if such
invalid, illegal or unenforceable term or provision was not contained herein,
but only to the extent that giving effect to such provision and the remainder of
the terms and provisions hereof shall be in accordance with the intent of the
parties as reflected in this Agreement.
 
16.  Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
 
20
 
 

--------------------------------------------------------------------------------

 
17.  Waiver of Jury Trial.  Each of the Company and CKCC hereby waives any right
it may have to a trial by jury in respect of any claim based upon or arising out
of this Agreement or the transactions contemplated hereby.
 
18.  Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.  Delivery of an executed Agreement by
one party to the other may be made by facsimile transmission.
 
19.  Definitions.  As used in this Agreement, the following terms have the
respective meanings set forth below:
 
(a)  “Applicable Time” means the date of this Agreement, each Representation
Date, the date on which a Placement Notice is given, any date on which Shares
are sold hereunder, or such other time as agreed to by the Company and CKCC.
 
(b)  “Issuer Free Writing Prospectus” means any “issuer free writing
prospectus,” as defined in Rule 433, relating to the Shares that (1) is required
to be filed with the Commission by the Company, (2) is a “road show” that is a
“written communication” within the meaning of Rule 433(d)(8)(i) whether or not
required to be filed with the Commission, or (3) is exempt from filing pursuant
to Rule 433(d)(5)(i) because it contains a description of the Shares or of the
offering that does not reflect the final terms, and all free writing
prospectuses that are listed in Exhibit G hereto, in each case in the form filed
or required to be filed with the Commission or, if not required to be filed, in
the form retained in the Company’s records pursuant to Rule 433(g) under the
Securities Act.
 
(c)  “Rule 433” means Rule 433 of the Securities Act.
 
All references in this Agreement to financial statements and schedules and other
information that is “contained,” “included” or “stated” in the Registration
Statement or the Prospectus (and all other references of like import) shall be
deemed to mean and include all such financial statements and schedules and other
information that is incorporated by reference in the Registration Statement or
the Prospectus, as the case may be.
 
All references in this Agreement to the Registration Statement, the Prospectus
or any amendment or supplement to any of the foregoing shall be deemed to
include the copy filed with the Commission pursuant to EDGAR; all references in
this Agreement to any Issuer Free Writing Prospectus (other than any Issuer Free
Writing Prospectuses that, pursuant to Rule 433, are not required to be filed
with the Commission) shall be deemed to include the copy thereof filed with the
Commission pursuant to EDGAR; and all references in this Agreement to
“supplements” to the Prospectus shall include, without limitation, any
supplements, “wrappers” or similar materials prepared in connection with any
offering, sale or private placement of any Shares by CKCC outside of the United
States.
 
20.  Permitted Free Writing Prospectuses.  The Company represents, warrants and
agrees that, unless it obtains the prior consent of CKCC, and CKCC represents,
warrants and agrees that, unless it obtains the prior consent of the Company, it
has not made and will not make any offer relating to the Shares that would
constitute an Issuer Free Writing Prospectus, or that would otherwise constitute
a “free writing prospectus,” as defined in Rule 405, required to be filed with
the Commission.  Any such free writing prospectus consented to by CKCC or by the
Company, as the case may be, is hereinafter referred to as a “Permitted Free
Writing Prospectus.”  The Company represents and warrants that it has treated
and agrees that it will treat each Permitted Free Writing Prospectus as an
“issuer free writing prospectus,” as defined in Rule 433, and has complied and
will comply with the requirements of Rule 433 applicable to any Permitted Free
Writing Prospectus, including timely filing with the Commission where required,
legending and record keeping.
 
 
21
 
 

--------------------------------------------------------------------------------

 
21.  Absence of Fiduciary Relationship.  The Company acknowledges and agrees
that (i) CKCC has been retained solely to act as underwriter in connection with
the sale of the Shares and that no fiduciary, advisory or agency relationship
between the Company and CKCC has been created in respect of any of the
transactions contemplated by this Agreement, irrespective of whether CKCC has
advised or is advising the Company on other matters; (ii) the Company is capable
of evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated by this Agreement; (iii) the Company
has been advised that CKCC and its affiliates are engaged in a broad range of
transactions which may involve interests that differ from those of the Company
and that CKCC has no obligation to disclose such interests and transactions to
the Company by virtue of any fiduciary, advisory or agency relationship; (iv)
CKCC has not provided any legal, accounting, regulatory or tax advice with
respect to the transactions contemplated by this Agreement and it has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate; and (v) it waives, to the fullest extent permitted by law,
any claims it may have against CKCC, for breach of fiduciary duty or alleged
breach of fiduciary duty and agrees that CKCC shall have no liability (whether
direct or indirect) to the Company in respect to such fiduciary claim or to any
person asserting a fiduciary duty claim on behalf of or in right of the Company,
including shareholders, partners, employees or creditors of the Company.
 


 
 
[Remainder of Page Intentionally Blank]
 
 
 
 
22
 
 

--------------------------------------------------------------------------------

 


If the foregoing correctly sets forth the agreement between the Company and
CKCC, please indicate your acceptance in the space provided for that purpose
below.



  Very truly yours,
 
PURE BIOSCIENCE, INC.
         
 
By:
/s/ Michael L. Krall     Name:  Michael L. Krall     Title: President, Chief
Executive Officer and Interim Chief Financial Officer          




ACCEPTED as of the date first-above written:


C. K. COOPER & COMPANY, INC.
       
By:
/s/ Alexander Montano   Name:  Alexander Montano   Title: Managing Director    
   




 
[Signature page to Sales Agreement]
 
 
 
 
 
 


 
23
 
 

--------------------------------------------------------------------------------

 




SCHEDULE 1


 
FORM OF PLACEMENT NOTICE*
 


 
 
From        [          ]
 
To:           [          ]
 
Gentlemen:
 
Pursuant to the terms and subject to the conditions contained in the Sales
Agreement between PURE Bioscience, Inc. (the “Company”) and C. K. Cooper &
Company, Inc. (“CKCC”) dated April ___, 2011 (the “Agreement”), I hereby request
on behalf of the Company that CKCC sell up to [ ] shares of the Company’s Common
Stock, par value $0.01 per share, at a minimum market price of $         per
share on or before ____________, 201_ (but not more than ___________ shares on
any single Trading Day).
 
[The Company may include such other sales parameters at it deems appropriate.]
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 2
 


 


 
C. K. Cooper & Company, Inc.


Bilal Basrai
Tom Grimstad
Hue Lapham
Adam Montano


Cc:       Alex Montano
 
PURE Bioscience, Inc.


Michael L. Krall
Donna Singer




 
 

--------------------------------------------------------------------------------

 


SCHEDULE 3


 
COMPENSATION
 


 
 
CKCC shall be paid a fee equal to 4.5% of the gross proceeds from the sales of
the Shares.
 
 

 
 
 

--------------------------------------------------------------------------------

 
Exhibit 7(m)


 
OFFICER CERTIFICATE
 


 
The undersigned, the duly qualified and elected ______________ of PURE
Bioscience, Inc., a Delaware corporation (the “Company”), does hereby certify in
such capacity and on behalf of the Company, pursuant to Section 7(m) of the
Sales Agreement dated April __, 2011 (the “Sales Agreement”) between the Company
and C. K. Cooper & Company, Inc., that to the best of the knowledge of the
undersigned:
 
(i)           The representations and warranties of the Company in Section 5 of
the Sales Agreement (A) to the extent such representations and warranties are
subject to qualifications and exceptions contained therein relating to
knowledge, materiality or Material Adverse Effect, are true and correct on and
as of the date hereof, except for those representations and warranties that
speak solely as of a specific date and which were true and correct as of such
date, with the same force and effect as if expressly made on and as of the date
hereof and (B) to the extent such representations and warranties are not subject
to any qualifications or exceptions, are true and correct in all material
respects as of the date hereof as if made on and as of the date hereof except
for those representations and warranties that speak solely as of a specific date
and which were true and correct as of such date, with the same force and effect
as if expressly made on and as of the date hereof; and
 
(ii)           The Company has complied with all agreements and satisfied all
conditions on its part to be performed or satisfied pursuant to the Sales
Agreement at or prior to the date hereof.
 

 
 

By:           Name:           Title:           Date:          